CORN, Justice.
Plaintiff in error has appealed from a judgment entered in favor of defendant in the trial court and on April 18, 1953 plaintiff in error filed his brief. The authorities therein cited reasonably sustain the allega*1007tions of error. The defendant in error has filed no brief and has offered no excuse for such failure. Under such circumstances as stated by this court in Gooldy v. Hines, 186 Okl. 583, 99 P.2d 498, it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court, but the cause will be reversed and remanded, with directions.
The cause is reversed and remanded with directions to vacate the judgment entered for defendant in the trial court and to grant a new trial.
HALLEY, C. J., JOHNSON, V. C. J., and WELCH, DAVISON, O’NEAL, WILLIAMS and BLACKBIRD, JJ., concur.